                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   PUGET SOUNDKEEPER ALLIANCE, et al.,                      CASE NO. C20-0950-JCC
10                              Plaintiffs,                   ORDER
11          v.

12   ANDREW WHEELER, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the parties’ joint status report and stipulated
16   motion to further stay the proceedings (Dkt. No. 51).
17           Plaintiffs Puget Soundkeeper Alliance, the Sierra Club, the Idaho Conservation League,
18   and Mi Familia Vota bring claims against the Environmental Protection Agency and the Army
19   Corps of Engineers challenging two successive rules defining “waters of the United States” in
20   the Clean Water Act. (See generally Dkt. No. 40.) On February 8, 2021, the Court issued an
21   order staying this matter until May 1, 2021 based on President Biden’s January 20, 2021
22   Executive Order. (See generally Dkt. No. 47.) The Court later extended the stay until July 1,
23   2021 because the agencies’ review of the rule remained ongoing. (Dkt. No. 50.) On June 9, 2021,
24   the agencies announced that they will initiate new rulemaking to revise the definition of “waters
25   of the United States.” (Dkt. No. 51 at 3.) In light of the new rulemaking, the parties agree that an
26   extension of the stay is appropriate and ask the Court to continue the stay until October 1, 2021.


     ORDER
     C20-0950-JCC
     PAGE - 1
 1   (Id. at 3–4.)

 2           Having thoroughly considered the motion and the relevant record, and finding good

 3   cause, the Court GRANTS the motion (Dkt. No. 51) and ORDERS:

 4           1. This matter will remain STAYED until October 1, 2021.

 5           2. The parties must file a joint status report and proposal to further govern proceedings

 6               on or before October 1, 2021.

 7           DATED this 6th day of July 2021.




                                                          A
 8

 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-0950-JCC
     PAGE - 2
